Preparation of the informal summit of heads of state and government (Lisbon, 18/19 October 2007)
The next item is the statements by the Council and the Commission on the preparation of the informal summit of heads of state and government in Lisbon on 18/19 October 2007.
President-in-Office of the Council. - (PT) Mr President, ladies and gentlemen, and Mr President, you will understand that, before I refer specifically to the item on the agenda which brought me here today, I should like, on behalf of the Portuguese Government and the Portuguese Presidency of the Council, to thank you for such a warm and friendly tribute - so well deserved in my opinion - which you paid upon the such unexpected and sad loss of my fellow countryman and Member of this Parliament, Dr Fausto Correia.
Portugal was shocked at the news because it was news on the loss of someone who was a truly good man and who was, for all of us, an example in the fight for human dignity and for the values we believe in: the values of the rule of law and respect for human rights.
He is certainly a great loss; we should just try, if we can, to follow his example and I am sincerely grateful for the tribute this Parliament has paid to him, which the Portuguese Government of course reiterates.
(Applause)
Vice-President of the Commission. - Mr President, last year I spoke to Parliament about what the Commission saw as the motor of progress in today's European Union and we outlined the so-called 'twin-track' approach - an activist policy agenda and an ambitious approach to the Treaty reform were goals that supported each other. There was a lot of consensus in that debate, and I think there were three reasons for that.
First of all, it reflects a degree of maturity in the European Union, because Europe today touches on so many areas of people's lives, and this has created expectations. Retreating into a lowest-common-denominator Europe would be a big mistake. Second, I think that the challenge of communicating Europe with and to our citizens demanded a fresh approach, with a more profound awareness of how Europe relates to their social needs, their economic aspirations and their underlying values. Finally, this new approach was based not just on political instinct: it was grounded in the work launched by the Commission in its Plan 'D' for Democracy, Dialogue and Debate, in which so many Members of this Parliament took such an active part.
The informal European Council next week will be the twin-track approach in action. On the one hand, we should see the heads of state and government concluding the Intergovernmental Conference (IGC) and agreeing a new Reform Treaty. On the other, the Presidency has signalled its intention to deepen the debate on how Europe responds to globalisation.
So, to start with the Reform Treaty: we now have a text in front of us and this is a major achievement. I want to pay tribute to the work of the Portuguese Presidency, as we have to the German presidency, for the way they have moved the process forward calmly and steadily, showing great commitment.
Like my colleague from the Presidency, I also want to pay tribute to Parliament for its constructive role in this last phase. We have worked well together, and, thanks to Mr Brok, Mr Barón Crespo and Mr Duff, we have a better Treaty, in terms of its provisions on rights and citizenship. We will also be giving the Charter of Fundamental Rights full status through a formal proclamation.
Remember how many said that an EU of 27 would never be able to agree a treaty text again. We are on the verge of proving them wrong yet again. The determination of all of us to reach agreement also points to a Europe with plenty of ideas for the future. If we agree a deal next week, the agreement to stick closely to the mandate will have been vindicated. We now have to carry this past the final hurdles. I am sure that the heads of state and government will be fully aware that an atmosphere of recrimination and dispute at Lisbon would do nothing to help the process of ratification.
Of course, we would have liked to avoid opt-outs, but, if that was the price of making progress with an ambitious Reform Treaty, we have to accept it. It is the nature of compromise and negotiation.
I would also like to thank Parliament for having responded rapidly and efficiently to the invitation of the European Council to come up with proposals for its future composition. This is a difficult and sensitive issue for all of you, as it is for Member States, and I would emphasise the need for agreement by both Parliament and the Council.
One last word on the Treaty: political agreement by the European Council is an important step, but, as we all know, it is not the end of the story. I hope we will be able to work together during the ratification process, seeing it as an opportunity to communicate, to explain and to listen about the European Union. Where possible, we should coordinate, as the Commission proposed last week in a new paper entitled 'Communicating Europe in Partnership'.
We also need a treaty that is as accessible and understandable as possible, with a consolidated text that should be made available as soon as possible after the conclusion of the IGC. During this ratification process, leading up to the European Parliament elections in 2009, the delivery of our policy agenda for Europeans will be equally important in setting the mood, and next week, thanks to the Presidency, we will have a debate on Europe and globalisation. This is very timely: every year it becomes more and more clear that globalisation is central to the concerns of this generation of Europeans. It touches every citizen in one way or another: the goods and services we buy, the television we watch, the energy we use and the work we do. The European Union has been successfully developing a policy which recognises the fundamental link between economic success and social security. But globalisation is not static, as this summer's turbulence in the financial markets showed all too clearly. We need to adapt constantly to changing circumstances.
Last week, as Mr Lobo Antunes has mentioned, the Commission adopted a paper for this debate that will also set the scene for proposals later this year on reviewing the Lisbon Strategy for growth and jobs. It argues that Europe must shape up for globalisation in order to deal successfully with the pressure it puts on our economies, our institutions and our citizens, but also to seize the opportunities for greater prosperity, for lifting people out of poverty, for new markets for our products, for closer cooperation and for more sharing of values. The paper also states very clearly that globalisation is not some irresistible external force of nature, with the EU as a passive bystander. We can shape globalisation and shape it, to some extent, in our own image. That is our task: to be confident enough about our values, our vision and the tools at our disposal to ensure that Europe succeeds in the age of globalisation.
It also rejects protectionism. Yes to protecting our citizens, but no to protectionism that can only impoverish them. It also serves notice on our partners: we will not be a soft touch; we will defend the European interest. That means a level playing field; it means ensuring that openness is a two-way street; it means making clear that we will not water down our high standards of health, safety, environmental and consumer protection.
The paper is equally uncompromising when it comes to our values. We can prosper in the age of globalisation, but we will want to do it our own way. Our growth will have to be sustainable. We have set ambitious targets for cutting greenhouse gas emissions and using renewable energy sources, and we will meet them. The meeting will provide an important opportunity to restate Europe's leadership role in the run-up to Bali.
We will use our social models to spread the benefits of globalisation throughout our society. They are among our biggest assets. They will help our citizens to adapt and equip them for dealing successfully with rapid change. The tripartite social summit just before the informal European Council will provide an excellent opportunity to set the scene.
It is clear that, today, the European Union offers a route for Europeans to make the most of globalisation, to provide a continental context that individual countries cannot match. To deliver this European interest, we have a ready-made tool in the shape of the Lisbon Strategy for growth and jobs. Our economic analysis shows that the Lisbon Strategy is beginning to deliver. The paper points to a number of policy areas that deserve even greater attention during the next three-year cycle up to 2010: education and flexicurity, including more attention to active inclusion policies and adequate social protection; a fifth freedom for ideas and researchers; eco-innovation; a small business act for Europe to help millions of small companies across the EU to grow and create more jobs. None of this is easy, but it is achievable. I know that this Parliament will remain intimately involved in following the progress of the Lisbon Strategy at both EU and national level. Your views on the points sketched out here will be an essential input for the package, which we will adopt in December.
The informal European Council is an important rendezvous at an important time. Let us use the opportunity to show Europeans that the European Union is looking ahead, shaping its policies to meet tomorrow's challenges and equipping itself with the right tools.
(Applause)
rapporteur. - (DE) Mr President, President-in-Office of the Council, Madam Vice-President, fellow Members, we have here an example of good cooperation between two Council Presidencies: the German Council Presidency, which prepared a mandate that has now turned out to be extremely stable, far-reaching and radical as it has been implemented by the Portuguese Council Presidency. The fact that after work by the legal experts, we are now faced with the situation in which the subjects are clear and definable and this success will perhaps continue this coming Monday at the meeting of the Foreign Ministers, shows that there is a really good chance here that the Reform Treaty will be in the bag on Thursday of next week.
The three representatives have decided to support this mandate. Not because our dreams will come true with this mandate, but because it is the best that can be achieved as matters stand, with a view to attaining greater democracy and greater capacity to act. For an enlarged Union's capacity to act and greater capacity to act in line with the new challenges we have in today's world, from energy security, terrorism, foreign and security policy as a whole, globalisation, organised crime to climate change and much more.
This success is because we have improved decision-making opportunities in Council, new competences have been added in the energy security sector and in the area of legal and domestic policy, on which my colleagues will be speaking further, we have the solution of the third pillar. Here the European Parliament - and this is the second gain - becomes a co-decision-maker on these issues, in order that in future, under this Treaty, the European Parliament will have equal power of co-decision in 95 % of cases of legislation, even in the area of agricultural policy and the budget as a whole. It is often forgotten that all this is included in this package. This means the democratic deficit which the European Union has had to date is crucially being closed. That is substantial progress!
Other countries having difficulties have had opportunities to adjust imbalances within the scope of this mandate and in negotiations on the basis of an opt-out that has clear deadlines, as a result of which growth as a whole will not be constrained, but their opportunities stemming from common law and so on will be maintained. Its 'red lines' are consequently guaranteed, which should also facilitate the ratification process without referendum, if I have correctly understood the relevant undertakings or statements given during the negotiations.
As the EU Charter of Fundamental Rights becomes legally binding, this Union is becoming a community of values, even with the opt-out, which anyone may have. However, this does not apply to European decisions, because European legislation is made collectively. All that remains is the issue of application in individual Member States, in terms of the rights of the courts and citizens and we need to see that we are moving into new dimensions here too, with the EU Charter of Fundamental Rights and the creation of a legal personality.
The European Union, however, needs to consider a few more items here. Item 1: Article 24 of the mandate - data protection in external relations - must in my view be re-formulated, or it must be specified by a declaration that general issues of data protection - such as passenger name records - are not affected. There must be further clarification on this. Data protection - citizens' data should not be passed on without judicial review and parliamentary involvement. I regard this as crucial.
(Applause)
The second item concerns transitional arrangements. I would also like to ask the Council and the Commission for support and this is in the Commission's interest. When the Treaty enters into force on 1 January 2009, it cannot be that in a 'light' procedure the Foreign Minister, whom we are now no longer allowed to call this, so the High Representative, is appointed by Council. We should like all this to be resolved in one package in 2009, having due regard to the rights of the European Parliament. The High Representative is also Vice-President of the Commission and must be subject to everything here. There was also the Commission's interest here: a future Commission President must have a voice in selecting the High Representative, who is Vice-President at the same time. For this reason the High Representative cannot enter office until the European Parliament has elected the Commission President. We must keep to this sequential order if democratic rights are not to be undermined here and power imbalances are not to occur. We have to add a few more finishing touches here in the next few days.
(Applause)
Many thanks, Elmar Brok. It would have indeed surprised me if you had taken nine minutes.
The next speaker is the representative in the Intergovernmental Conference, Enrique Barón Crespo.
rapporteur. - (ES) Mr President, President-in-Office of the Council, Vice-President of the Commission, ladies and gentlemen, the representatives of the European Parliament speak a variety of languages and we belong to different groups, but we are united in the same desire, to move the European Union forward by completing the Lisbon Treaty, a treaty that includes legislative codecision, the unique personality of the Union, progress in the communitarisation of internal and justice policy and external policy, and participation by national parliaments.
We want greater democracy and greater efficiency. We regret the fact that there is not more transparency, but this is part of the methods of the Intergovernmental Conference. I have to say that the lawyers - particularly those from Parliament - have enabled us to interpret the hieroglyphics that this exercise has become in a positive way.
I would like to ask the President-in-Office of the Council to confirm to Parliament something that I understand to be a very clear commitment. The citizens, who were very unfairly relegated to the Treaty on the Functioning of the European Union, have returned to the Treaty on European Union with the wording that it had had since the Maastricht Treaty. We see this as fundamental, as representatives of the citizens.
I must acknowledge that, in an unusual gesture of political clarity, the President-in-Office of the Council himself told us that this was impossible, but it has been achieved: the first important achievement.
The second one is the Charter of Fundamental Rights, which is the symbol of the identity of European citizens. Now it is not a declaration - number 11; neither is it a protocol: it is 'the Charter', which we will vote on here next month, formally, with the Presidents of the three Community institutions, before starting the ratification process. The Charter will be legally binding, and I say this because I believe that it is important for it to be recorded today, because I think that these are absolutely essential conditions for the European Parliament, sine qua non conditions for supporting this treaty.
There are also other elements on which we think progress can be made. My fellow Member Elmar Brok mentioned the subject of data protection, which is a sensitive subject if ever there was one.
There are some other elements that are very important for us. One of them is the dialogue between the social partners - which was unfairly relegated to the Treaty on the Functioning of the European Union - and another important matter that we believe we are helping with through our support for resolution of confidence problems is to provide security through a declaration, like the Ioannina Compromise, which already exists, but should not go any further. We do not think it makes any sense in a Treaty on a Union that functions by majority, and qualified majority, to introduce elements of unanimity that would absolutely destroy the process. I mentioned in Viana do Castelo, as the President will recall, that it makes sense having the atomic bomb if it is not used. If it is used, it destroys everything. And I think that this is an important warning.
Mr President, there is a point that is important to Parliament, and I think that I am speaking on behalf of the majority of Parliament, and the majority of the Member States, and very clearly on behalf of those that ratified the Constitutional Treaty, which we sacrificed in order to achieve unanimity, and on this occasion it is very important for us all to work together in mutual loyalty and solidarity in order to achieve ratification. If not, we would find ourselves in very difficult circumstances. I think that we all need to remain faithful to the commitment that we have made. Thank you very much, Mr President.
rapporteur. - Mr President, like my colleagues, I agree that a political agreement is probable at the IGC in Lisbon. But the thing that concerns us still, of course, is the quality of the agreement. I have to express concern, at the present stage of the IGC, that we are seeing the emergence of a self-service Europe propelled principally by the British demands for the opt-outs in the field of justice and interior affairs and fundamental rights.
Clearly there has to be a British domestic debate about why British citizens ought to be excluded from the benefits of integration inside all these important fields, but the British should also explain themselves more fully to the IGC. What is it, precisely, that they are seeking to achieve with all these opt-outs? Can we be truly satisfied that the arrangements that are negotiated for the management of this pick-and-choose approach will stand up in practice and ensure that common policies in the field of freedom, security and justice will still enjoy proper commonality and the full resources and instruments to carry them out? Surely the UK and Polish opt-out on the Charter risks subverting the decision to make it binding for everyone else. I hope that the IGC can be able to examine the question with sufficient care.
Would the Presidency press the British to support the proposal from the Parliament for an escape clause from their unfortunate protocol on the Charter? The same applies to Ioannina: the Presidency and the Commission should assure us this afternoon that they will not concede to the unreasonable demands to upgrade the Ioannina Clause from secondary to primary law. Ioannina is the historical descendant of the Luxembourg Compromise; the Luxembourg Compromise was a gentleman's agreement and so it should remain when included alongside the Treaty as a decision of the Council.
on behalf of the PPE-DE Group. - (FR) Mr President, President-in-Office of the Council, Vice-President of the Commission, ladies and gentlemen, on behalf of the PPE-DE Group, I would like to thank Mrs Wallström and Mr Lobo Antunes for their speeches.
The period of reflection and debate to decide the future governance of the EU of 27 is coming to an end. Have we gained in maturity? Are we ready to switch from discussion to action? In June, Mrs Merkel demonstrated a combination of courage, responsibility and political will. Far from skirting around divisive subjects, we managed to reduce our differences. The way was finally opened for the European Union to equip itself with the tools necessary to function more effectively.
Three months have gone by and the Portuguese Presidency has kept us on course. If the roadmap fixed in June is respected to the end, until the European Council in Lisbon, the Portuguese Presidency will be able to secure agreement on the reform of our treaties. Here I salute the determination of the Portuguese Presidency during the work of the Intergovernmental Conference. For the European Parliament, and in the opinion of our fellow members Messrs Brok, Barón Crespo and Duff, whom I would like to thank most warmly, the assessment of the IGC is in line with expectations and the agenda set by the heads of state and government has, generally speaking, been respected.
Ladies and gentlemen, though we are prepared to make do with a balanced compromise, let us not forget that it is by default. Personally, I think it is more worthwhile to highlight the reasons why we support the draft Treaty. Firstly, we believe that only a united, strong and effective Europe can influence the affairs of a world which is moving so fast, changing, and becoming complex and unstable. If we support the draft Treaty, it is also because an effective EU of 27 cannot build on the rules of the Treaty of Nice. Furthermore, faced with the misgivings expressed by European citizens, we have demanded greater democracy and transparency.
We are in favour of a clear division of competences, in favour of increased participation by our fellow citizens in the process of building the EU and in favour of an active role and strong contribution by the national parliaments. Treaty reform is the correct response to citizens' expectations. The revised Treaty is a means, not an end in itself. The form it takes and its name are unimportant. What counts is its substance and the progress it enshrines for European citizens.
We, the members of the PPE-DE Group, do not want a European superstate. We only want effectiveness, democracy, transparency and respect for the principle of subsidiarity. We are demanding effective European institutions capable of making decisions, and as long as national opt-outs are a frequent reality, it is up to us to limit their negative effects to prevent Europe from being paralysed. Any attempts to block the EU's decision-making process should be ruled out. Citizens expect Europe to act where it can make a difference: on climate, energy, immigration, innovation, terrorism. My hope and wish is that this Treaty will enable us to do that, and we will support it.
on behalf of the PSE Group. - (DE) Mr President, ladies and gentlemen, my sincere thanks to Parliament's representatives at the Intergovernmental Conference. Our fellow Members Enrique Barón Crespo, Elmar Brok and Andrew Duff have represented the interests of the European Parliament superbly. For this I would like to express sincere thanks on behalf of our group.
(Applause)
We have rightly heard from our fellow Member, Mr Daul, that the Portuguese Presidency now has it in hand to bring to a close the necessary work following the abortive attempt at a European Constitution, namely submission of a reworked and revised Treaty, agreeing on the key elements of the reform imperatives among 27 countries in the EU, safeguarding the construction of a united Europe legally and politically at an Intergovernmental Conference now coming to an end, rounding things off at a summit in Lisbon and then bringing them into the intrinsically crucial phase, ratification of this revised Treaty in 27 Member States under the specific legal and constitutional conditions of each country.
I therefore specifically want to emphasise the fact that we can be optimistic about Lisbon. If we differentiate between what has been achieved at the summit here in Brussels under the German Council Presidency as a mandate for the Intergovernmental Conference, and what was worked out at the Intergovernmental Conference, we can also assume, according to the reports from our representatives, that - with few exceptions - this is almost identical. As the Social Democratic Group we say: this is how it must be! As Socialists we cannot and will not accept amendments that date back to before the mandate agreed here in Brussels - this should be clearly stated. But we assume that we have a draft on the table which corresponds to what was agreed here in June and for which we all commended Mrs Merkel.
When we send this draft on its way to Lisbon, it will be interesting. The question will then be whether this Treaty will be ratified in 27 Member States and it will then depend on the Members of this House, and we will have a fight on our hands. We will also have to fight for the construction of a united Europe to be accepted in all the Member States. I would venture the thesis that a further collapse of this revised Treaty - just as the Constitution collapsed - will be the end of the European Union in its present form. Anyone who does not want to tread the path of the anti-Europeans sitting here in this House, anyone who wants to follow the path of promoting Europe and its consolidation, is therefore called upon to fight for this Treaty. I hope, Mr Daul, that all the Members of your group will also do this. I have slight doubts about this.
I would also tell you what we must keep in mind in this House if the project collapses. What happens if the European Union does not succeed in its further attempt to secure the revised Treaty? What lies ahead for the European Union? Europeans believe we are a large continent of 500 million inhabitants in 27 Member States, a large internal market. We make up 8% of the world's population. India has 1.1 billion inhabitants, China 1.3 billion, both these countries together representing one third of the world's population. If we want to remain competitive in the long-term, if we want to defend what we have achieved socially in Europe, if we want to stabilise the economic base, which is the prerequisite for social justice, then we have to be able to co-exist harmoniously throughout the world. We can only hold our own throughout the world, however, if this Union is consistent - economically, socially and politically. It needs this Reform Treaty to do this! If the EU is broken down into its individual parts, if we follow the nationalists who tell the people we can achieve more on our own than together as 27 countries, then this continent will face bad times ahead!
I therefore hope that what is agreed in Lisbon survives ratification and so we will need to fight. Anyone who wants peace in Europe, anyone who wants Europe as a factor for peace in the world, anyone who wants economic growth and more jobs and a fairer distribution of wealth in the Union, must strengthen this Reform Treaty, defend it and implement it. Anyone who does not want this, anyone who focuses on renationalisation, should be told what François Mitterrand said in this House: nationalism is the opposite of European unity and nationalism in the long-run always means war. Europe, however, is a concept that grew out of the wounds of war on this continent, and therefore European unity based on a reformed Treaty is the goal of all democrats and progressive powers on this continent.
Good luck, therefore, for the Intergovernmental Conference and for the summit! But I wish you even more luck for ratification in the 27 Member States.
(Applause)
on behalf of the ALDE Group. - Mr President, Prime Minister Sócrates must feel like England's Henry V before the battle of Agincourt: hostile governments preparing for a fight, intent on weakening, even perhaps vetoing, treaty reform. President-in-Office, your Prime Minister must hold firm to Europe's red lines and he must deliver next week a treaty able to underpin a strong, responsive and effective Union. So it is 'Once more unto the breach, dear friends, once more', for what should be the final battle in this constitutional war.
This Parliament will be your foot soldiers. We know that failure to agree on treaty reform would be a tragedy of Shakespearean proportions. Why? Because the status quo has not worked, does not work and never can work. What Council unanimity means in practice is that essential legislation is either shelved or lowered to the level of the common denominator. In an increasingly cut-throat, globalising world, where challenges like climate change, migration and terrorism demand radical responses, the lowest common denominator is just not good enough.
It may not be the Constitution but, for all its legalese, the Reform Treaty is a document which can quietly revolutionise Europe. It develops democracy, putting codecision and qualified majority voting at the heart of decision-making. It favours subsidiarity, with a clearer division of competences, reinforcing the role of national parliaments and the Union's single legal personality, and it helps transparency, extending the ordinary legislative procedure to cover freedom, security and justice - an area where laws which breach the spirit of a rights-respecting Union have been made behind closed doors for too long.
The draft text of your amending Treaty is not without its faults: the loss of Europe's symbols is a blow to federalists, as is the fudge on voting systems wrought by the Poles. But we can live with them, so long as the Ioannina Compromise is not anchored in the Treaty for all time.
One thing we cannot live without, however, is a definition of European citizenship in Article 8 of the Treaty of European Union, because citizenship is a symbol which, unlike a flag or an anthem, has a real life, real implications for over 450 million people.
Similarly, calling our Foreign Minister the 'High Representative' is no grave cause for concern, but a High Representative who is merely a puppet of the Council certainly would be. Parliament and the Commission must unite to ensure that the joint character of the external action service is respected in full, and that the Court of Justice oversees the use of personal data within the common foreign and security policy.
Finally, and perhaps most importantly, we cannot have two classes of citizen. That goes entirely against the spirit of European integration and we must do our damnedest to ensure that British and Polish opt-outs are not preserved in perpetuity by demanding a clause allowing revocation without reconvening the IGC.
It is not only opt-outs we must guard against: it is also 'opt-ins'. If not properly formulated, they could allow governments first to water down, and then to wash their hands of, essential Community laws in justice and home affairs after five years of dialogue and debate. If certain countries cannot accept reasonable compromise, our message should be this: they should start thinking about an amicable divorce from the Union and cease holding it hostage to their own vested interests, for the interests of Europe must take precedence over these.
(Applause)
So I urge the Council, the Commission and our own representatives, in Shakespeare's words: 'Stiffen your sinews ..., Hold hard the breath and bend up every spirit to his full height' in defence of our common interest.
(Applause)
on behalf of the UEN Group. - (PL) Mr President, today we are facing the last leg of our work on treaty reform. If the Lisbon summit is to end in success, we need political imagination. Those who recognise treaty reform as a priority should ask themselves today especially: is it worth taking a firmer stance on Poland and the United Kingdom; is it worth placing a question mark over the outcome of many years of negotiation?
If we are to believe its advocates, the Charter of Fundamental Rights can only reinforce the binding provisions we already have. But perhaps those who point to the essentially incalculable consequences of its provisions being used by the European Court of Justice are right. I have similar concerns, and I therefore entirely understand the reservations expressed by the United Kingdom and Poland.
A major element of the compensation for the losses that Poland has decided to incur along with leaving the Nice system is the Ioannina mechanism and the permanent position of the Polish Advocate General at the European Court of Justice. The undermining of these settlements is currently raising questions for us about sincerity of intent. Like any other country, Poland has a right to expect better instruments to scrutinise the EU's legislative process. The absence of proper legitimation will, after all, bring defeat for the European project in the future. Lack of scrutiny of the legislative process is not something dreamed up by Eurosceptics or warmongers, as the constantly somewhat agitated Martin Schulz would have it. It is something that worries sincere Europeans. The former President of the Federal Constitutional Court in Karlsruhe and former President of Germany Roman Herzog asked recently whether Germany was still a parliamentary democracy, considering how many regulations have come into being outside the Bundestag.
on behalf of the Verts/ALE Group. - (IT) Mr President, ladies and gentlemen, just a few days away from the conclusion of the Intergovernmental Conference we are preparing for the usual night and day of horse-trading, as has always been the case, which will end up, as always, with a compromise tending towards the lowest common denominator.
A look at the various texts - those that we have managed to obtain via pseudo-secret channels, because here very little is done in public - reveals that they are very complicated to read and are certainly user-unfriendly. The negotiators, however, as we very well know, are not at all interested in being user-friendly, in explaining or in involving their citizens in what ought to be an important time in their democratic lives.
On the contrary, back at the briefing stage we condemned the fact that the argument that 90% of the text of the Constitutional Treaty has been incorporated into the reform treaty cannot conceal the reality of an obscure text, full of annotations and derogations that weaken the European Union, particularly with regard to foreign policy and clarity of law.
This has been a negotiation totally in the hands of the governments, conducted behind the backs of citizens and profiting from the fact that endless linguistic and bureaucratic theorising has prevailed over passion and democratic participation, which for good or for ill had been a feature of the Convention stage and also the referendum stage.
Three of our Members participated in the work of the Intergovernmental Conference and followed the work of the jurists, but it cannot be denied that they failed to improve the transparency of the process to any significant degree, and although perhaps they succeeded in reducing the damage done, they were not able to make any specific improvements because they did not have the opportunity.
So, Mr Schulz, Mr Brok, Mr Barón and Mr Duff, to be honest I do not see the logic behind it. We ought to act in a considered manner, we ought to consider ourselves jointly responsible for this text and, although obviously I agree that we should try to ensure that the Member States ratify this text - although it now depends on what will happen in the final agreement - why should we go over the top? According to Mr Schulz, we are supposed to say, even here, among ourselves, that if this text is not adopted it will be a tragedy, because this text is fantastic, because this text here .... this text is horrible! Anyone reading it can easily see that it is not what the citizens wanted.
Having said that, it is obvious that it is better than nothing. Having said that, it is obvious that it is better - no Martin, calm down, because I am not saying that I want to reject it - I am merely saying that we ought to be responsible and credible in the eyes of the citizens and that even if this is not by any means a particularly adequate compromise, we will back it. We cannot lie, though, and we cannot say that this is the best we could manage, because the governments have hijacked this constitutional process from us and have made it what it is today, and it certainly could be much better than it is.
on behalf of the GUE/NGL Group. - (FR) Mr President, I will not go over our group's general assessment of the new draft Treaty again. We oppose it, not through nationalism, Mr Schulz, which is something I despise as much as you do, but because none of the basic criticisms that characterised the debates on the old draft Constitutional Treaty - and I am not talking about the symbols of the EU, which we did not have a problem with, but the EU's political thrust - have been taken into consideration. I get the impression we will pay for this casual approach sooner or later.
Just now, I want to dwell on one specific article of the new draft, which we have already talked about: Article 24 of the Treaty on European Union. There seems to be a broad consensus among us on challenging this, and that is a good thing. It is, in fact, a sensitive issue: the protection of citizens with regard to the processing of personal data. Now, the legislative procedure that would apply would not be the same depending on whether these data were being processed within the European Union or sent to a third country. In the former case, Parliament would have full competence, but in the latter it would have no say at all.
This is a legal monstrosity and a serious denial of democracy. In fact, it relates directly to the precedent set by the PNR case, where the Council agreed to send the US authorities confidential data on passengers travelling to the United States, despite complete opposition from the European Parliament. The Council would like to continue with this situation, and is giving itself the means to do so. This is unacceptable and Parliament should signal this clearly to the European Council.
I will simply add this: this dispute indirectly reveals several facts to which my group has constantly drawn attention. The first is the little real impact the Charter of Fundamental Rights will have. In fact, Article 8 of the Charter is devoted explicitly to the protection of personal data, yet this protection is cheerfully violated and will be violated in future too. Next there is the almost indecipherable nature of some key passages of the treaties, only a very well-informed reading of which reveals this kind of trap. Finally, there is the deliberate opacity of the work of the IGC, which is as far as it could be from a public, transparent drafting of a text whose purpose is to determine the life and future of the EU of 27 and half a billion citizens.
All this confirms our demand for democracy on two fronts, on the one hand for a major pluralist debate in each country on what is at stake in the treaties, and on the other for ratification by referendum.
on behalf of the IND/DEM Group. - (DA) Mr President, the EU published the new draft Treaty at 5 p.m. on Friday - thus satisfying itself that the media would not write about it at the weekend. If the objective is to smuggle a treaty in, these are expert media relations - but what scheming, lousy behaviour.
At the last Strasbourg meeting of the Conference of Presidents, the President solemnly promised that all the political groups would have access to all the IGC documents. We still have not received them. Three groups have privileged access to the Intergovernmental Conference, whilst five groups are excluded. This is discriminatory and in conflict with the principle of equality - again, scheming, lousy behaviour.
The new treaty contains 105 new powers for the EU - just like the Constitution. The right of veto and representative government have been cut in 62 areas as against 61 in the Constitution. What is new is that 255 pages of changes have now been inserted in 2 800 pages of treaty, making the text unreadable for everyone but nerds - again, what scheming, lousy behaviour. The new EU constitution will run to 3 000 pages as against the rejected Constitution's 560. This is what came of Sarkozy's so-called mini-treaty. Imagine going to the people with the issue of a practical mini-treaty and then serving up the rejected Constitution again, but now without a referendum - again, scheming, lousy behaviour.
There is not a single piece of legislation that can be adopted on the basis of the Constitution that cannot also be adopted on the basis of the new Treaty. The two texts are identical in terms of legal obligations; the difference is the name and the jettisoning of referendums - again, scheming, lousy behaviour.
What wimps! Come forward with your plans and present them to the electorate. Sign the petition for referendums at www.x09.eu.
on behalf of the ITS Group. - (NL) Mr President, besides the previous speaker's reservations about the resemblance with a new Treaty establishing a Constitution for Europe, which is being rammed down our throats in a completely undemocratic way, the European Presidency has evidently made it a kind of prime objective to achieve a breakthrough on a common European immigration policy. The least that can be said in this regard is that such a policy at European level, decided in none-of-my-business cenacles by means of the particularly dubious Commission and Council decision-making with which we are sadly already familiar, would be completely undemocratic.
The immigration problem affects our citizens personally and their private sphere. Besides, in my view, the transfer of decision-making in this area to European level with no real visibility to anyone is not only undemocratic but plain dangerous.
The Portuguese proposal to 'channel' illegal immigration via legal immigration is too absurd for words. Illegal immigration must be tackled by means of a 'tit for tat' policy, a firm policy of tracing and expulsion, watertight external border controls, and also European detention and reception centres in the countries, or at least the continent, of origin.
As regards what has been described as the 'absolute necessity' of legal immigration, I should like to point out that Europe already has approximately 20 to 25 million unemployed, among them millions of unemployed immigrants, with all this entails. A new wave of legal immigration, with all the associated 'family reunifications', would only mean an exponential increase in the particularly serious problems of integration and assimilation.
If it is really only a matter of highly skilled workers - which I dispute - then we are organising a brain drain from the poor countries, which is absolutely scandalous; or is it the intention to keep countries poor and underdeveloped - in which case the Council should just say so?
(PL) Mr President, what is it we are discussing today? A constitution for Europe. We are discussing a document under a different name, with different wording, but with the same essential content as the constitution that has already been rejected. This is an allegedly lower-ranking document, just so that it does not have to be put to referendums. Here we have the EU's political elites, among them members of this House, the European Commission and national governments, trying to deceive their own electorates and their peoples.
We are supposed to support a Reform Treaty which is in reality the European Constitution, the renamed European Constitution, which the voters in France and the Netherlands rejected in referendums, and a number of other countries failed to ratify within the prescribed time.
Let us recall the words of Angela Merkel, and I quote - use different terminology without changing the legal substance, for example with regard to the title of the treaty, the denomination of legal acts, and the Union's minister of foreign affairs - end of quote.
That is exactly what has been done, and we are being called on to accept this deception. We must not deceive ourselves and our voters.
(PT) In my speech today, in my own name and on behalf of the Group I represent in this Parliament, I would like to express deep sadness at the passing of Fausto Correia. He was a man of conviction, but a kind man, a very good man, a man of great solidarity. He is sorely missed.
Secondly, I would like to say that the Portuguese Presidency has shown determination, and this should be stressed, in not allowing any modification of the objectives of the Treaty, as agreed by the Heads of State and Government. We are sure it will stand its ground and that we will have a new Treaty before 20 October. I will therefore say no more.
As regards the Lisbon Strategy, I must congratulate the Presidency and the Commission on having finally realised what we have been saying for ages: unless the Commission is awarded wider powers and responsibilities within the Lisbon Strategy than it was given in 2000, the Lisbon Strategy will not bear fruit. An appropriate line to take would be to strengthen the Commission's role, making it the pivotal point of the Lisbon Strategy, and we are hopeful that such a fresh approach could eventually bear fruit.
Finally, the inclusion of globalisation in the debate at the forthcoming informal summit is a good sign, because the world in which we live today is about globalisation and we cannot imagine that the summits with Africa or Russia - and we hope they are a big success - or the debate on exchange rates for the Japanese yen or the US dollar do not come under the phenomenon which is globalisation.
It should be pointed out, as the Commissioner did, that it is important to have joint rules in international trade and the opening up of markets, as it is equally important to have reciprocity in our arrangements with other business and trading partners. That is an important point and for that reason alone, even if that were the only reason, it would be sufficient to sing the praises of this Commission communication.
Mr Lobo Antunes, I wish you every success with the informal summit which will perhaps be one of the most important we have had in recent years in the European Union.
(DE) Mr President, fellow Members, I believe we should commend the Portuguese Presidency for the way in which the negotiations have been conducted: in a very dedicated and targeted manner.
I think it is good that you have adhered closely to June's mandate, with a few exceptions, and staved off the many extra requests, starting with the European Central Bank's request for an article on Austria's desire to limit the number of students from other countries. None of this is part of the new Treaty and I believe you are on the home stretch. There is not a great deal now to stop us reaching a consensus on the new Treaty.
The opt-outs are sad. They give the impression of dissension and inconsistency. They fragment the EU and are it also takes time to make decisions in the third pillar. They really are a downer and predominantly what the United Kingdom wanted. Andrew Duff had talked about a self-serving mentality. I hope it does not set a precedent.
I believe London's fundamental requests have all been met. I read with concern what was still being discussed yesterday in the House of Commons. There is nothing more to be said on this. It would be totally unacceptable to make even more demands now.
There will be discussion on Poland's request to anchor Ioannina somehow, but the capacity for a blockade cannot be increased. We do indeed want to increase the capacity to act. This must remain an exceptional case. It was a gentlemen's agreement, and it should not become the rule.
I want us with the Commission and Council to be able to proclaim the Charter here in the Chamber with the three Institutions. That would really be a good signal to send to the citizens. I would also like see Mrs Wallström's request back again in the Treaty, namely that the citizens are given a right to receive information. Two thirds of people feel uninformed. This would be a good addition to the Treaty.
President-in-Office of the Council, Parliament will do everything it can to ensure that the Treaty of Lisbon comes into being. I thank our three representatives as well as the President who will take care of this at the summit in Lisbon.
Mr President, I note with great regret that citizens' rights are clearly not at the heart of the new Treaty. Unfortunately, the Charter of Fundamental Rights has been sacrificed to the Dutch Government's fear of a referendum. The Charter of Fundamental Rights must be legally binding in full and for all because the Charter of Fundamental Rights is the application in practice of our shared values.
So, what does an opt-out mean? Is it an opt-out from those shared values? Or, does it mean that Poland and the British Government simply pay lip-service to those values but then deny their citizens the means to enforce their rights? What does an opt-out mean? Are we not creating a dangerous precedent here? Let us ask ourselves, will future countries, future Member States, have the same right to an opt-out? If Turkey, a country that I very much want to join the European Union, asks for an opt-out from the Charter of Fundamental Rights, will it be granted the same right?
The other issue is that, between the Constitution and the Treaty, an additional, lower standard of data protection has somehow been created - a lower standard that applies to the area of the common foreign and security policy. I predict that in the future the Member States will try to circumvent data protection rules by labelling, for example, counter-terrorism measures as common foreign and security policy instead of police and justice cooperation.
Finally, I would ask the Commission and the Member States to consider, as soon as the Treaty has been signed, acting in the spirit of the new Treaty and involving the European Parliament as a full co-legislator on matters of justice and home affairs, and rapidly closing the democratic gap that we have been living with for so long.
(PL) Mr President, Heads of State and Government are once again engaged in modifying the way the European Union functions by giving it a new treaty. This concern for the peoples of Europe and their future is touching.
But we cannot have the decisions of an informal summit replacing the democratic path of referendums held in the individual states on whether to accept the treaty. It would be a deceit practised on the peoples of Member States who have a right to decide independently on a matter of such importance.
The old constitutional treaty has been subjected to an operation which essentially consists in some slight modification to the text. This enables the document as a whole to be presented, depending on current political needs, either as an entirely new document, or as the previous treaty with no fundamental changes. I therefore wish to ask: how do the Council and the Commission define the document in question? Is this a new treaty, or is it a trimmed-down version of the old treaty, and will the process of ratifying it begin from scratch in all Member States?
(DE) Mr President, anyone who has seen how governments have been attacking the Constitution over the past year, making it unrecognisable and illegible and robbing it of its spirit and European charisma, must acknowledge that all this has nothing at all to do with what the citizens wanted - even those who said no in France and the Netherlands.
Anyone, however, who was able to observe the patience and time spent on what is now happening in the run-up to the Intergovernmental Conference must see that the governments have been attacking the structure of this Constitution like termites with their lawyers and state chancelleries. Grain by grain, element by element, this Constitution has been dragged out. I am really wondering why nobody is asking the governments what they are pushing here. Is it really only their own power, is it really lack of awareness of people's expectations or is it plain nationalism that we see rising again in Europe?
The language! Today a delegation of Members of the Austrian Parliament asked me: how am I to make your 'yes' to this Constitution comprehensible to anybody? I cannot read it. I cannot understand it any more. I no longer know what the texts, references, footnotes and traps mean.
I believe that at the end of this Intergovernmental Conference a Europe is looming in which for the first time in history people will no longer be able to recognise the political order under which they are living. And then you will lose a lot of supporters, even those who have fought for this Constitution for many years.
Fundamental rights! Vice-President of the Commission, you invoke the spirit of compromise. But why do you not invoke the nature of universal fundamental and human rights, which make it unthinkable for us to form a community of values in which a few states declare 'but I do not belong to this community of values'. How are we to counter a Mr Putin and tell him: we are a huge community of values in favour of universal human rights - except for a few of us. This is such a gap in Europe's credibility that we cannot invoke the spirit of compromise here! This is a completely different spirit. It is a great political demon that dominates here. I do not believe that what is happening here at the moment will meet with the citizens' approval, which we no longer intend to seek.
(PT) Mr President, I would like to begin my speech by expressing my own sadness, as well as the sadness felt by my group, on the death of our fellow Member, Fausto Correia.
On the subject of reform of the Treaties, the Council Presidency only repeated that it very much hoped to reach a further stage, not the final stage, in the process of recovering the project set forth in the European Constitution. That is, to take one more step in the process begun at the beginning of June under the leadership of the German Presidency to impose the content of a rejected Treaty by presenting it in another form, trying to move forward by default and against the express wish of the people, which is a real political fraud.
This Treaty is an attempt to pave the way for neo-liberal policies which run counter to social rights and advances gained, serving the interests of the large multinationals. Federalism is being imposed under the domination of the major powers within a framework which grants legal personality to the Union, where the States are deprived of their powers and the European Union is regarded as a pillar of NATO; that is in order to favour meddling and interventionism in accordance with the interests of the major powers. It is a Treaty which aims to set up an economic, politico-military bloc with imperialist ambitions. It is a Treaty which will not overcome the deep and irremediable contradictions of this European integration, but which will, on the contrary, tend to accentuate them.
We, for our part, shall continue to condemn the real objectives of this Treaty, to argue that it needs to be rejected and to demand a broad national debate and consultation of the Portuguese people in favour of a Europe of cooperation on progress and peace between sovereign States which have equal rights.
Finally I would like to express my support for the great demonstration promoted by the CGTP-IN to be held in Lisbon on 18 October next.
(FR) Mr President, ladies and gentlemen, whether we rejoice or lament, everyone agrees that the Treaty to be signed in Lisbon is just a recycling of the European Constitution rejected by two referendums in 2005. As a report yesterday by the House of Commons pointed out, it has everything: the primacy of European law, even secondary law, over national law, even constitutional law; legal personality for the EU, which will allow the Commission to represent the Member States on the international stage; the Minister of Foreign Affairs under another name; the largest transfer of competences in the entire history of European integration; at least forty new subjects; and the vast field of fundamental rights.
Within these walls, where the word 'democracy' is constantly on our lips, I would like to try and appeal to the consciences of you all. What genuine democracy could think it normal to bring into force a text that the people have rejected in a referendum? Why should the people be deprived of their right to express themselves on the new Treaty and on any fresh enlargements? What sort of political regime do you think you are building by subordinating our democracies a little further to a system characterised by no separation of powers, no political accountability on the part of governments and no representation of the people, except of a single European people?
The Italian federalist Tommaso Padoa-Schioppa has already given the answer. I quote: 'Between the two poles of popular consensus and the leadership of a few governments, Europe has been created by a method that could be defined by the term "enlightened despotism”'. He is right! And the people's no to their enlightened despotism has convinced federalists that they have to proceed once more under cover, because the only difference between the rejected Constitutional Treaty and the one that is coming is that the first one did not lie.
Mr President, on past performance, I suspect that the Council will be an occasion when British red lines will become pink smudges, later to be rubbed out entirely by the federalising European Court of Justice. Opt-out, opt-in, shake it all about, the British Government will claim victory, others will publicly indulge them, knowing that any apparent concessions are really without any substance. All this is to con the British public into believing that the Reform Treaty is actually materially different from the rejected Constitution, when patently it is not.
Now that Gordon Brown has bottled out of an election, the need for a British referendum is greater than ever. No election means Labour's 2005 manifesto commitment of a referendum must stand. No referendum means no mandate for Mr Brown to proceed to ratification, and that is the bottom line upon which all democrats in the United Kingdom should unite.
Mr President, I want to thank the Council and Commission for their statements. The Lisbon informal summit is going to be a crucial event, having had the publication of the draft Reform Treaty, which heads of state and government will focus on when they meet there. But the IGC process has been rushed too much. Indeed, the British Government says it has only had two days to consider the draft mandate. The proposals are, of course, as has been said by other speakers, very much the same as those contained in the original constitutional text.
The British Prime Minister has a problem. It is called trust - trust in what he says. For the past few weeks, he has encouraged his Ministers to talk up prospects of an election in the UK and then, when the political going got rough, he backed down. I think his European colleagues, fellow European leaders, should be very careful that whatever he says in Lisbon, he is likely to mean something completely different. British Conservatives, of course, will continue to demand a referendum on the Treaty. The vast majority of British people want one, including most of the Government's own supporters. If the Prime Minister continues to resist that pressure, despite a clear election manifesto pledge, then the British people will have further confirmation that he cannot be trusted. The leader of my party said that this could well be a blatant breach of trust - one of the greatest and most blatant breaches of trust in modern politics.
I do also wish that Europe would concentrate more on the paths of globalisation, alleviating world poverty and tackling climate change. These are the lessons that we should, by now, have learnt. I hope that our Prime Minister will be straight with the British people on the issues that arise at Lisbon. We want a successful Europe, but it must be a Europe that concentrates on the things that people really do support and understand.
(PT) I would like to begin by thanking you, on behalf of the Portuguese socialist delegation, for all the expressions of sympathy on the death of my dear friend, Fausto Correia. We are all - Portugal's democracy, the Portuguese socialist party and this Parliament - the poorer for his passing.
With one week to go before the informal summit meeting, I want to be optimistic and believe that good sense will prevail. I want to be optimistic and believe that each of the 27 Member States will assume its political responsibilities towards the citizens of the respective countries, towards European citizens and towards the world. I want to believe that on 19 October the European Council will conclude a political agreement and will approve the Reform Treaty, putting an end to this impasse which has existed for too long.
I am optimistic because we are all aware of the need to respond to the European citizens' expectations and doubts and they are legitimately wondering about the global role played by the European Union and about the advantages it will bring for their future. I want to be optimistic because we all know that the world is watching Europe and waiting for a positive sign. We all know that the world needs a united and cohesive Europe. We all know that the world does not stop and that Europe cannot remain imprisoned in its national egotisms. We all know that it is necessary to overcome the impasse in order to channel our energies towards promoting economic development, creating jobs and combating climate change. Those are priorities.
The lawyers have reached agreement on the drafting of the text for the Treaty plus its annexes. Technical/legal difficulties, although complex, were resolved. The IGC fulfilled the mandate entrusted to it by the Council. The Portuguese Presidency did everything within its power to overcome the obstacles. The European Parliament did its work both within the IGC and outside that Conference, where our colleagues Elmar Brok, Enrique Barón Crespo and Andrew Duff made an invaluable contribution. That means that to date all have done their duty with a great sense of responsibility and within the time allowed. It is now hoped that no artificial obstacles will be raised, dictated by short-term national political circumstances rather than by any objective reservations about the Treaty content. No one would understand if those same Heads of State and Government who approved the IGC mandate were to go back on what they had already said. That would be to their discredit. We would then certainly be entering a crisis with unforeseeable consequences. The text might not be the best, but it is an opportunity and is better than nothing.
Let me end by quoting what Jean Monnet said: 'I have always believed that Europe would be built through crises and that it would be the sum of their solutions'. Wise and prophetic words. Let us hope that Europe is able to make history, to write another page in the story of the building of Europe.
(DE) Mr President, we have been fighting with some success for greater democracy and efficiency in the constitutional process - now in the process towards this Reform Treaty - but the discussion cannot really be about transparency. We could have already read everything that the Council Presidency has presented here by way of a briefing to this House in the press. A few more substantial statements by the Presidency would have been apt. The fight for transparency must therefore continue! Where this Parliament has been very heavily involved - for which I am extraordinarily grateful to our representatives - is in fighting for the greater rule of law. Data protection in the common foreign and security policy, greater parliamentary participation, the abolition of the third pillar in favour of a common justice and home affairs policy, the legally binding nature of the Charter, these are all subjects which are important even for the Liberals in the centre and based on our common values.
With regard to the opt-outs, let me say the following. A distinction can be made between those based on home affairs policy and those that concern foreign policy. In home affairs policy they perhaps concern a legal culture, national traditions, and different notions of social values. I can even understand, if not actually approve of, the fact that we are voting for an opt-out here. What I cannot understand or approve of at all is the blockade by a few Member States, particularly the United Kingdom, in the area of common foreign and security policy. Timothy Kirkhope has just said: we should be developing policy where the citizens support it. The citizens support a credible common foreign and security policy. It is an objective necessity in view of the challenges we are facing: combating terrorism, the crisis in the Middle East, fighting poverty, infectious diseases, and migration. There is a range of challenges here which we can only meet together.
We are therefore wondering quite objectively (and Martin Schulz has done so and I think he is completely right) who will be deciding the world's destiny in twenty or thirty years' time? The United States, China, India and ... the United Kingdom? Nobody believes that! Nor will Germany or France be doing so either. We will either be doing this together or not at all! We therefore need a European spirit and we need this Reform Treaty!
(PT) If I might mention lack of transparency, the Charter of Fundamental Rights states that in Europe 'no one shall be condemned to the death penalty, or executed'. So far so good, but that is not the full picture. The basis for interpretation of that article is the framework of the European Convention and that lays down some unacceptable exceptions. For example, the States may reinstate the death penalty if there is an imminent danger of war. What kind of a idea is that, ladies and gentlemen?
That same source of law gives law enforcement officers licence to kill in the event of insurrection and even authorises, to quote once again 'preventive detention'. You will certainly remember Jean Charles de Menezes, killed in 2005 on the London Underground. Was that an unfortunate mistake or a crime which would be licensed under the future Treaty? Today in Lisbon José Sócrates and Durão Barroso spoke against the death penalty. What authority can there be for sponsoring a Treaty which now lets it in through the back door?
(IT) Mr President, ladies and gentlemen, other Members will confirm this in the debate to come, but I believe that it is right to stress - partly with a view to the upcoming Summit - that a European citizen is somebody who holds citizenship of a Member State under national law.
Thus, a citizen is anyone who benefits from the rights conferred upon him by such status, and especially the right to vote and to be elected as a Member of the European Parliament. Who have we been working for, for years, when we talk about the right to free movement, to education, to health, to work, to dignity, if not the citizens who have democratically elected us?
I consider it equally important to maintain mutual respect between the Member States: for decades a gentlemen's agreement has enshrined the equal weight accorded to the three largest EU states after Germany. On the linguistic front, this has already been infringed countless times. Now, the Lamassoure-Severin proposal sets out to eliminate this parity in terms of political weight too.
If this is the underlying sentiment, then we should not be unduly surprised that it is so difficult to reach an agreement to define a future together. The European Summit should thus reflect deeply upon the ideas of European citizenship and democratic legitimacy.
(CS) I trust that during the upcoming Lisbon Summit the final agreement on the wording of the Reform Treaty will be reached. Its signature and ratification will put an end to the institutional crisis caused by the referenda in France and the Netherlands.
The institutional reform is necessary, but is not in itself sufficient for the EU to succeed in the context of a more globalised world, and in relation to its citizens. The institutional reform is an indispensable part of the solution; it is not, however, in itself, the solution. Once the Reform Treaty has entered into force, we will need to engage in the fundamental debate on the future direction of European integration. Answers to Europe's economic, social or security issues will be sought in a rigorous revision of existing policies.
The ultimate objective of the European project and related questions on the borders of the EU must take centre stage in these debates. Referenda in France and the Netherlands and the complex negotiations on the wording of the Reform Treaty signal that the fundamental debate on the contents of the European project will be much more challenging than has been the case to date.
That is why it is so important to respond properly and without delay to President Sarkozy's proposal to establish a so-called committee of wise men, which would provide the much-needed impetus and direction for this debate. This body should have a clear mandate, but in no case be composed of representatives of Member State governments. Rather it should be a select group of eminent scholars, outstanding entrepreneurs, former diplomats and politicians. They should be personalities who inspire natural authority and respect, not officials with tasks delegated to them by their governments. The objective of this committee should not be to replace public debate but rather function as a catalyst for debate and come up with concrete proposals on the future of European integration.
Mr President, through the Reform Treaty we will gain perhaps imperfect but necessary working tools, and it is up to us to use their full potential. Europe's citizens are expecting concrete, tangible results from the EU. It is our job to fulfil these expectations.
(FR) Mr President, the Intergovernmental Conference probably met in the deepest part of the Channel Tunnel to get away from public opinion. The result, Mrs Wallström, is impossible to communicate to the ordinary citizen. More than 300 amendments buried in 150 pages have transformed the Treaty on European Union and the Treaty on its functioning. As a bonus, there will be 53 declarations and 12 protocols.
In the wake of the symbols of the EU, such as the flag and anthem, other political achievements will also be whisked away. Social dialogue will no longer be a horizontal obligation for the EU. The social partners are asked not to bother themselves with economic policy, but only with social policy. The Protocol on Services of General Interest indirectly enshrines the primacy of competition law over all services provided to citizens by municipalities or regions, however vaguely commercial they are. National governments, like night watchmen, can only decide on non-economic services of general interest.
We are being lied to about the binding nature of the Charter of Fundamental Rights. Protocol 7 says, I quote: 'for the avoidance of doubt, nothing in Title IV of the Charter creates justiciable rights applicable to Poland or the United Kingdom'. In plain language, the European Court of Justice cannot enforce the Charter. I will skip all the opt-outs that make for a two-speed Europe as far as the euro zone, the Schengen agreement and the rules on justice and home affairs are concerned.
Article 24 is worthy of a totalitarian State, allowing as it does only the Council to set the rules on the protection of the personal data of our fellow citizens and to permit those data to be circulated freely to the United States. Neither the Parliament nor even the Court of Justice will be able to protect fundamental freedoms. George Orwell's Big Brother is not far off!
Finally, we are being threatened with the inclusion of a permanent right of veto for governments, derived from the Ioannina compromise. This is unacceptable, Mr President. Personally, I am starting to rediscover some of the virtues of the Treaty of Nice.
(RO) The Lisbon Summit will offer the European Union the opportunity to debate and perhaps decide on a subject of major importance for its future and role in the 21st century.
The context of the year 2007, when the European Union comprises 27 countries and the international scene becomes ever more globalized, forces us to question the goals, priorities and the way in which the European Union operates.
It is unquestionable that the European Union's actions in the 21st century should be based on two fundamental principles: democratic legitimacy and a close relationship with the European citizen, as well as an increased coherence and efficiency in its activity, including externally.
First of all, this means respect for and promotion of democratic values, the rights of our citizens, including minorities and, from this point of view, I welcome the explicit mention of this aspect in the proposed Treaty wording.
Secondly, the European Union cannot be only a strategic actor in today's globalized world without focusing its foreign policy on solving disputes and encouraging international and intercultural dialogue, especially in the policy of promoting regional cooperation.
Last, but not least, we should not forget about the propelling force of any development, namely education and the position it should hold in the revised version of the Lisbon Strategy.
Without giving increased attention to the European education and research policy, we will not be able to speak of a reformed, competitive and strong Union.
I hope that the Lisbon Summit will also bring clear answers to the questions we have today.
(DE) Mr President, my fellow Member Mr Goebbels said after his speech that despite his criticism, he would not die for Nice - which I very much hope he will not, and that he will live for a long time. First and foremost Nice is not a treaty for which it would be worth dying! I hope that this Treaty which we are getting will at least have a much higher added value than Nice.
I would like to take up where Mr Lambsdorff left off. Our citizens want a strong European Union, not as an intrusion into daily life, but as an outward representation in order to be better able to represent our citizens. I now think that this treaty, for all its weaknesses, still represents substantial progress. It is a necessary, albeit insufficient, prerequisite for us to pursue an active foreign and security policy. The Kosovo problem is, of course, preoccupying us. We shall see whether there is the will generally to promote a common foreign and security policy. Both the Portuguese and the Slovenian Presidencies are having to gear themselves up intensively for what we are doing, should no amicable solution be reached here. However, it is important that we create the appropriate conditions in the long run.
I would like to bring up two things here: on the one hand, we do of course need a workable diplomatic service, which must be located at the Commission. It makes no sense to place foreign policy with the Vice-President of the Commission and High Representatives if the diplomatic service then simply has to be organised elsewhere. On the other hand - something several fellow Members like Enrique Barón Crespo and others have already pointed out - we must make clear that this Parliament has been involved from the outset in the appointment of the High Representative.
Finally, one further comment to the Vice-President of the Commission: you repeatedly point out how important the negotiation of this treaty is. The matter will not be settled - as my colleague Mr Schulz has said - with the agreement which will hopefully be reached in the Council and not even with ratification, but our citizens must be convinced during and after ratification that this Treaty will help them by allowing their interests to be represented in this world.
(PL) Mr President, a few reflections on Lisbon. Recent events linked to the constitutional crisis have made the citizens of Europe aware that there is a need for reform and change.
The essence of a democratic system of decision-making is arrival at a consensus, through majority or unanimous support for some idea, where a frivolous veto is not issued by one partner in important matters. We are discussing the question of numerical representation in decision-making in the forum of a united Europe, and through this we are touching on the principles for the functioning of a common organism. This is why it is also important to heed the voice of the minority, which, because of its geographical situation, for example, or its historical experience and political situation, may often express a view of reality that is of relevance to Europe.
The living and dynamic organism that is Europe must not be closed off within a rigid and universal legislative framework introduced by the current Parliament or Commission for good. A person or a national grouping has an unlimited behavioural repertoire, and life and the ongoing situation demand adaptation of regulations, though not of values, which should remain constant in relation to reality. We must not underestimate the immediate eastern dimension of the economic, political and energy aspects. It is not just the west that counts, or Brazil, and I feel that the current Presidency needs to be more flexible in this regard.
And another reflection: the expanded economic perspective which we are discussing and which will be the subject of discussions, should become an element of the so-called Lisbon Strategy, if we wish to catch up with the USA.
And lastly, Mr President: greater involvement of national parliaments elected by citizens will bring EU matters closer to the people. What this really means is that more of the decisions on the shape, content and future of Europe should be taken by citizens, and not just by representatives of the government that happens to be in power.
Mr President, may I congratulate the Portuguese Presidency on the progress they have made towards securing consensus. But, of course, we have heard from many colleagues today that there is considerable disappointment in this Parliament. There are many who are disappointed at the loss of the idea of a constitution that would have replaced the current treaties and refounded our Union on a new legal base.
There are others who are disappointed at the numerous changes that have been secured and the special provisions and derogations for certain Member States. Some of these changes are, of course, unfortunate. But they are the price that has to be paid to secure agreement of all 27 countries capable of being ratified by all 27 countries.
That is the situation that we are faced with. There is no way around the fact that this Treaty has to be acceptable to all Member States and ratified by all Member States. Colleagues should not lose sight of the overall picture. This Treaty, even in this form, contains many vital reforms. We need those reforms; the Union needs those reforms. Anyone who wants a well-functioning and democratically accountable Union should support these reforms.
The alternative to the reformed Treaty is more of the same, but with years more wrangling on the institutions and the mechanics of the European Union. I would rather secure the reformed Treaty and then move on with a greater capacity for the Union to address the real issues that citizens are interested in: climate change; the performance of our economy; overseas development aid; the environment - all those things for which we need the Union, because alone and separately, we are not effective, but together we can do more.
Let us move on and get these institutional issues settled once and for all.
(DE) Mr President, ladies and gentlemen, Lisbon brings us yet another important step closer and successfully brings to an end the aftermath of the meetings. However, Lisbon still does not bring us to our goal. The ratification process is still ahead of us and will demand everything of us, indeed, of us all.
We shall manage together or not at all to make the European Union more democratic, closer to its citizens, more transparent, more capable of action, inwardly and outwardly. The Reform Treaty signifies a further step in the right direction. Only if we do this together will we succeed in anchoring the Reform Treaty in the public consciousness as added value for the citizens of Europe, the European Union and Europe as a whole.
The only thing is that we have still not put egotism, nationalism, protectionism, the EU naysayers and the EU mendaciousness in their place with the Reform Treaty alone. They are the cancer of commonality, the cancer of Europe's future.
The opt-out method is inconsistent with a united Europe. The opt-out method weakens the community of values. It creates first and second-class citizens and I am wondering why the representatives of Poland and the United Kingdom want to thwart the European Union's common foreign and security policy.
We want data protection to be controlled by law with parliamentary participation. We want staffing decisions to be taken after the elections to the European Parliament. We want the social partners and social dialogue to continue to be anchored and strengthened. We want public relations work to be carried out on the added value of the Reform Treaty and the further extension of the European Parliament's co-decision-making rights, because only by doing this will Europe become more democratic, closer to its citizens and more transparent.
Mr President, as far as the Treaty is concerned, the devil is not in the detail, he is in the ratification. We should remember Denmark in 1992, Ireland in 2001, France and the Netherlands in 2005, and even Sweden on the euro in 2003. Nowhere is safe from a no vote. Obviously each Member State is in charge of its own ratification, whether through parliamentary channels or through a referendum, but is it really impossible to coordinate the whole thing? I think that bringing all the ratifications together would prevent an endless stream of national debates and would allow European public opinion to emerge more strongly.
I can suggest a date, Mr President: the first fortnight in May 2008, because this is the fortnight that saw the end of the Second World War, and sees Europe Day on 9 May, and this year it will be the sixtieth anniversary of the Hague Congress, which set Europe in motion, chaired by Winston Churchill. For us, the French, it is also the election of a great European, François Mitterrand, on 10 May.
It would help a little if the ratifications were coordinated. After all, we have got rid of the symbols of the Treaty, but symbols can be put back in a calendar. Why not write them into certain dates? Because regardless of what we think of the drafting of the treaty - and our fellow member Mr Goebbels was rather harsh about this - we must at all costs nevertheless ensure that this step in European history is taken. So I put this suggestion to you: agree on this fortnight!
(Applause)
(PL) Mr President, Prime Minister, Madam President, just as it did seven years ago, the Portuguese Presidency faces some major tasks and major challenges.
I am convinced that the European Treaty will be adopted in a good atmosphere and with consent, providing a basis for effective and efficient management of the EU. This is the most important matter today; because only then can Europe gradually become a political power and have a positive impact on the fate of the world.
But economic power in the EU is always something essential, and today this is even more true than it was seven years ago. We are faced with the challenges of globalisation and we wish to become, and I quote 'the most competitive knowledge-based economy in the world, capable of sustainable economic growth, with more and better jobs and greater social cohesion'. But today we know how difficult that is. So a social Europe increasing employment and also battling against climate change, which it was not seven years ago, must be a Europe of a completely free market. An open market, a market free of protectionism and monopolies. We owe this to our citizens, if we wish to act on the principles of the Lisbon Strategy in the sphere of competition, innovation and progress. Let us also remember that management of the Strategy's guidelines from a free-market position has worked much better than management from Member State level.
And lastly, a third matter - our success depends to a large extent on relations with our neighbours. I congratulate the Portuguese Presidency on the far-reaching rapprochement on the EU's southern borders, but we should not for a minute forget the eastern dimension, especially as the results of fair and free elections in Ukraine have presented us with the chance of a democratic, free-market and pro-European stabilisation of the eastern border of the European Union. Elections were held just two and a half weeks ago, and it is worth proclaiming this in the European Parliament.
(HU) Mr President, as has emerged from the previous debate, there is a huge amount at stake with the current Reform Treaty, since the operability and credibility of the Union are at stake. In any case, European citizens do not understand that we have been working on the Constitutional Treaty and institutional problems for years and that from this we, as the political elite, know very well that they are extremely important in the interests of reforming and renewing the Union; at the same time it is a foreign, incomprehensible debate for us. Ultimately we have to work on the real issues for European citizens, and I agree with Martin Schulz that there should be no more failures in the life of the Union.
There should be no more failures, because the 2004 enlargement was the first that was not prevented by radical reforms or radicalisation. It is no longer surprising that the British are behaving as they are, and yet, as a representative of a new Member State, I am not pleased that my Polish fellow members are taking a political course that unfortunately does not serve European unity.
There is no alternative to the Reform Treaty. It is vital in order for the European Parliament not to be a place for quibbling, but for the Commission and the Council to take it seriously. It is also vital in order for us to make progress with matters such as the issue of national minorities, in which, finally, one of Europe's great problems - we should look at the Western Balkans, or Ukraine and Russia - (sentence unfinished). Without the Reform Treaty, we will not be able to make any progress in this area either.
Mr President, there is no alternative to the Reform Treaty; it is either the Reform Treaty or the death of the Union! Thank you for your attention.
We have before us an important occasion to make a more efficient and democratic union out of the European Union. The new treaty will offer the necessary tools so that the European Union will keep progressing after more citizens have now joined in its midst. We have a unique opportunity, and together we must see that the necessary compromises that guarantee a better future for European citizens are now found.
Several people have mentioned Poland and England and their opt-outs. Yes, it is important that everyone keeps national interests present, but it is more important that we keep European Union interests present because we all form of the European Union. This applies not only for the Council, but also particularly for the European Parliament. I do not agree that there should be a particular European Union for certain European citizens and a different European Union for certain European citizens in another country. We must therefore use this opportunity that we will have in the coming days in Portugal to send a clear signal to our citizens that the European Union is not stagnated, and with the new treaty we will guarantee that we will continue to move forward. We guarantee that after long and difficult years of continuous debate about the future of Europe, we would have found the way of agreement that will lead us to continue to attain more success. A treaty that should ensure more transparency and as has been said more efficiency. A Treaty that should help us strengthen the voice of every European citizen. I note with pleasure that even my country, which I represent, will increase its strength in this Parliament.
The European Union is facing important challenges that we must face as soon as possible. We must compete in this globalised world and therefore we should have the necessary targets to meet these challenges, challenges like climate change, immigration, how to create more work and better conditions for our workers. We can meet these challenges only if we have a more efficient and transparent European Union.
(PL) Mr President, I hope that the understanding that was reached in Berlin concerning the most important problems currently inherent in the Reform Treaty will culminate in a positive outcome during the forthcoming summit in Lisbon.
I also hope that the Polish government - bearing in mind that 80% of the Polish people supports our membership of the European Union - will see its way to final acceptance of the draft treaty, and will thus demonstrate that it understands the slogan of 'a strong Poland in a strong Europe'.
One of the most important achievements of this understanding will making the Charter of Fundamental Rights legally binding, and I am pleased that the President of the European Parliament, the President of the Commission and the Presidency are planning a ceremony of joint promulgation of the Charter during the plenary session of the European Parliament. This is evidence of how important this document is, dealing as it does with such problems as dignity, freedom, equality, solidarity, citizens' rights and the administration of justice.
Consequently I do not understand and do not support the stance of the Polish government, which wants an exemption from the duty under the provisions of Chapter IV of the Charter, entitled Solidarity, where Polish citizens are concerned. This Chapter contains provisions that are particularly dear to the Polish and European left, relating to employee and union rights. Any wise government should care about providing the citizens of its country with greater and more effective protection of employees' rights, especially in a country like Poland, whose freedom was brought about by the workers' uprising of the Polish Solidarność. I therefore call on the Polish government to change its stance on this matter.
(PT) The informal summit in Lisbon could bring to a close a troubled period in which Europe's ambition crossed swords with crisis. The new Reform Treaty will not have the power to restructure Europe; that would take a European Constitution. The new Treaty is an under-achievement compared with the lost Constitution; it is a small leap in history, rather than a great leap; it is all it can be, not all it should be. But it does represent certain progress in terms of Europe adapting its institutions to the new geopolitical challenges and future debate.
We must recognise that the emotional element in the referendum restricted the purely rational element of political representation. Public opinion was ill-prepared for a visionary and cosmopolitan approach, which brought us to a more timorous and closed process than the process in the Convention which paved the way for a Constitution. That point should not be forgotten by those who sit round the table at the next meeting of the European Council. The Council's task is now to secure the unity needed for the Treaty in accordance with a principle of maximum limitation of exceptions; to avoid, in the derogations from the Charter, hidden erosion due to opt-out clauses in the original gentlemen's agreements (such as the Ioannina compromise) and to ensure that the Treaty is of a unitary rather than a fragmented order.
The Council's other task is to stage-manage ratification of the Treaty; that is essential in order to avoid a change of direction in the European trajectory so dear to all citizens. It is time to accept that the legitimacy of Europe comes above all from the universal values it is upcoming, from the consistency of its democratic institutions, from the shared project to achieve global justice born precisely of excellence of reasoning. That is the legitimacy of Europe.
(PL) Mr President, I would like to join in congratulating the Portuguese Presidency in dealing with the process of reaching a compromise over the Union Treaty. This was a very difficult process and really did require a huge effort to bring about an understanding.
This Treaty is not the treaty of our dreams, and it is not a treaty that illustrates the visions and dreams of Europeans today. Nevertheless, it is what we have at the present time on the road between dreams and reality in the European Union. I am convinced, and I hope, that this Treaty will be accepted by all European states.
Meanwhile, here in the European Parliament today, I must express my firm opposition to the declaration made by the government in Warsaw that it does not accept the EU Charter of Fundamental Rights. Non possumus, I am saying this non possumus in the European Parliament as a Solidarity activist from the period of military rule. Poland pointed the way to freedom and democracy for all Europe, and today the Polish government has the audacity to state that it will not apply the Charter of Fundamental Rights in our country, in my homeland. I protest against this, in the name of that part of the Polish population, men and women, who will never come to terms with Poland not being bound by the EU Charter of Fundamental Rights.
(EL) Mr President, first of all I would like to congratulate the Portuguese Presidency on the determination, speed and proactiveness it has shown. Thanks to it, we today have a text of the Reform Treaty, which is to be put forward to the Intergovernmental Conference in Lisbon. I hope that the governments there will rise to the occasion and assume their responsibilities so that we can emerge from the deadlock we find ourselves in.
I would also like to assure the Portuguese Presidency that the overwhelming majority of this Parliament's Members stands by its side and we expect a positive outcome on this issue. First of all, we need agreement, then ratification by all the states.
I have heard various observations about the efforts being made for the further unification of Europe and I have been surprised by those who hide their anti-Europe philosophy by invoking the better in order to destroy the good. Let them be honest: if they do not achieve better unification or integration of the EU, then let England, France, Germany, Poland face the challenges of globalisation alone. Let them come to ensure peace when nationalistic rivalry leads us once again into crisis and perhaps to war.
We must understand that the vision of the EU cannot simply be swept under the carpet; we must promote and realise it. Our aim should be to maintain constant progress, so that all these states and peoples face a global future rather than a merely European future, on the basis of principles and values. That is the vision that we must promote, and this European Parliament stands by your side, Prime Minister.
Mr President, it is very nice to have my name on the wall together with a Secretary of State and a Commissioner - it is a big moment!
I would like to make three points if you would allow me. I have been involved in three intergovernmental conferences myself as a civil servant. My view on intergovernmental conferences is that, for the past 25 years, we have either been preparing, negotiating or ratifying a new Treaty. I do not know about you guys - Mr Corbett and the others - I, at least, am getting to the stage of IGC fatigue. We need to get this over and done with. There have been too many IGCs; they have been constant. I am not against change - quite the contrary - but at some stage we need to calm down, and I think, in two weeks, we will end up doing that.
My second observation is that, of course, I would have liked to have had a Constitution, but let us live with the reformed Treaty as it stands. It is a great improvement on what we have. Of course, we all have criticisms, not least on the opt-outs, not least on the question of whether it is simplified or actually more complicated. We all have our qualms, but remember: it is very strong on foreign policy; it gives us a legal personality; it gives us fundamental rights - at least some of us - and it gives us more qualified majority voting. Of course, there is always room for improvement at the end of the day, but this reformed Treaty is what we have. So, to the UK and to Poland I say, 'Calm down and accept it'.
The final point I have is that I really do believe that it is time to try to restore trust between the Member States. We have been on a negative wave ever since the Nice negotiations, when the small were pitted against the big. Now it is time, I think, to bury the axe and restore trust, the way in which we used to have it before Nice. It is time to calm the institutions down, settle the issues and focus on real policymaking.
President-in-Office of the Council. - (PT) Mr President, ladies and gentlemen, in the first place I would like to thank the Members of the European Parliament for their very significant support for the endeavours and the work carried out by the Portuguese Presidency within the scope of the Intergovernmental Conference leading to the approval, we hope, of a new Treaty for our Union.
To those who spoke less favourably, or even against, I would like to say that the Presidency will take note, and it is our obligation to do so, of those concerns and criticisms because we regard them all as part of the collaboration in our work and our endeavours, and they must naturally also be taken into consideration.
I think it was Graham Watson who said here that Portugal's Prime Minister must feel that he is preparing his army to fight the Intergovernmental Conference battle on 18 and 19 October. That is one way of looking at it and I would say that I am a soldier in that army, hoping that many other soldiers also present here will join our army, so that in Lisbon we can actually achieve a new Treaty on European Union.
The Intergovernmental Conference has finished its work of the lawyers and experts. Now it is the politicians' turn to pronounce at the level of justice and I am sure that the politicians and governments will be equal to their responsibilities. It has been said here that we cannot fail and the Portuguese Presidency fully concurs with that statement. We cannot fail and we are going to build an agreement which will, I am sure, have everyone's support; it could not be any other way.
We will pay attention to the sensitivities, interests and concerns of all. We will not disregard anyone. As I say, we are therefore confident of success, given the feeling that a debate which has perhaps been running for too long needs to be drawn to a conclusion as well as the perceived urgent need to create a spirit of construction, union and positive energy in order to face many other problems which we shall have to confront in the future and which have been mentioned here: climate change, energy issues, immigration, our own internal reform, which we need to achieve in order to face the more general problems of globalisation. I am sure that the feeling of urgency with regard to the conclusion of a Treaty, in order to inspire us to win other battles, will be felt in Lisbon and that when we return here for the next Plenary, we shall be bringing you glad tidings, bringing you good news.
I would like to thank the Members of the European Parliament once again for the support they gave to our team of lawyers and I am sure that they will continue to support them in subsequent phases, as many speakers have mentioned here.
Just a word about the question of the Lisbon Strategy in order to thank João de Deus Pinheiro for his speech. We are going to introduce a new element into the debate on the Lisbon Strategy and that is bound up with the foreign policy dimension of that strategy. It is fundamentally bound up with the need to lay down rules, to regulate, on matters where there are no rules and there is no regulation, in order to achieve effective progress, social stability, economic stability and peace in an ordered and regulated world where the rules and standards are clear for all to see because we must all, so to speak, deal with them so that in fact the world we are building will be a fairer world for all.
As I say, I shall be here with the Presidency. I know that the Prime Minister of Portugal will also be intending to come here and I shall be with him at the next plenary session; we are confident that we will be able to announce that the European Union has a new Treaty: the Reform Treaty.
Vice-President of the Commission. - Mr President, thank you for this interesting debate. You always learn a lot of new things and I can, of course, promise that I will report back to the Commission. I have taken careful notes so that we can follow up also at the meeting that will take place in Luxembourg next Monday.
I have heard three direct questions that I would like to respond to as well as I can. The first one alludes to Parliament's involvement in the procedure of appointing the first High Representative. The Treaty here reproduces the 2004 text. I am sure that everybody will want to find a pragmatic political solution that can satisfy all sides when this moment comes. You may remember, of course, the precedent of Commissioners appointed after recent enlargements. There, too, Parliament got satisfaction in practice, although the legal texts were not clear. I think it is in our interest to make sure that there is a satisfactory role for Parliament in this whole procedure.
The second question had to do with Article 24 of the Treaty, on protection of personal data in the field of security. Here, at least, I can respond for the Commission, which understands Parliament's concerns on provisions relating to the transmission of confidential data by the Member States. As it stands now, Article 24 of the EU Treaty allows the Council alone to define the rules in this field, with no possibility of involvement of the European Parliament. This new provision, of course, stems from the IGC mandate. It applies to Member States only, whilst the European institutions remain subject to the general regime, and the foreseen procedure complies with the very specific regime that exists on the common foreign and security policy. Here, it means that the competence of the Court is restricted. I am afraid that there is little margin to change the substance agreed in the mandate, but, in any event, I want to reassure you that we do not read this article as covering, for example, the EU agreement with the United States on passenger name records. That agreement currently has a third-pillar legal base and, therefore, in the Commission's view, it will therefore be covered by the normal competence of the EP and the Court in the future. So this is how the Commission sees those issues.
I am seated so that I can actually watch all our visitors. I am not sure that we can always explain very clearly what we are discussing here, but I am sure that the visitors have felt the type of frustration that comes from this debate and the fact that some are very happy with this, they say it is a good compromise; others are not pleased at all and say that this is not good enough; others say that we are going too far. Of course, it reflects the political situation and the difficult political game that comes after a long period of actually having discussed how we can adapt our decision-making procedures to enlarge the European Union of 27 Member States; how we can actually incorporate also the new issues that have emerged lately, like climate change and energy; how we can be more open and effective.
All the visitors also remind me that, whatever the outcome - and we think and hope, with the help of the Portuguese Presidency, that we will have a good outcome, that we will be able to agree a new Reform Treaty - we will have to communicate; we will have to engage with citizens to try to do our best to explain. I hope that the Commission and the European Parliament will be able to plan also the communication activities together by making sure that we also provide a text which is as accessible and readable as possible; that we can create a debate which is European, so that you can, hopefully, follow the debate in other Member States as well - and with a political commitment from all of us, all the institutions, to engage with citizens: to explain, to advocate and also to listen. This is our role from now on.
This is only the beginning. We also have the ratification and the implementation awaiting us. But, for me and the Commission, we believe that this is a good Reform Treaty - not a perfect one: it is, of course, a compromise; we would have wanted no opt-outs but really good support for what is in there on the Charter of Fundamental Rights especially, but we have a compromise, we have an agreement between all the Member States - and now we will make the best of it.
(Applause)
That concludes the item.
Written declarations (Rule 142)
in writing. - (HU) Hungary has always championed support for the Constitutional Treaty - or, in its new form, the Reform Treaty. Hungary's interest, and the Union's objective, is that we should safeguard peace and our fundamental interests, and promote the welfare of the citizens of the Union, already approximately 500 million in number. Europe has changed, and the world has changed. The new security threats must be responded to with new strategies and new policies. Europe must prepare for change in all areas.
I believe that the Reform Treaty can help to set Europe's course, and to define its future operating framework, policy and the Europe in which we would like to live and succeed.
I consider it important that the heads of state and government act responsibly at the informal summit on 18-19 October, setting aside their historical grievances, and that they reach a unanimous decision on the final text of the Reform Treaty, which can move the Union in the right direction.
The objective of the summit is to adopt the text of the Reform Treaty, thus reinforcing the effectiveness of the enlarged European Union, and to increase the role of the European Parliament, the only elected body, and also the Union's external action. The European Parliament has guaranteed and will guarantee its full support for the constitutional process and the creation of the Reform Treaty right up to now, and it trusts that the 27 Member States will ratify it as soon as possible. The representatives of the parliamentary groups will ensure that the Parliament is present at the Lisbon summit, thereby also reinforcing the creation of the Reform Treaty.
The essential thing is that we need a Europe in which 27 Member States feel a joint responsibility for us to take suitable steps together for a better future.
The time has come, and we have to prove it in Lisbon!
in writing. - (FR) The draft Reform Treaty corresponds precisely to the mandate approved by the 27 in June. It translates their political commitment to the letter, and should enable the European Union to leave behind the political impasse it has found itself in for more than ten years.
I now ask the members of the European Council to keep their word and stop raising 'off-mandate' questions in extremis.
This is not the time for minor last-minute arrangements, sudden nationalistic reactions, or withdrawal reflexes that are in danger of making this Treaty lose all its coherence, by introducing lots of accommodating opt-outs.
The adoption of this text should respect the timetable envisaged, with a view to the Treaty of Lisbon entering into force on 1 January 2009.
We should now be focusing on raising awareness among our fellow citizens, who are now more demanding and critical of the European Union. They need explanations, and we should be providing them, showing ourselves to be good teachers.
It is the responsibility of every one of us to share our enthusiasm in this new context characterised both by a return to the European mindset and by the imperative of democratic transparency.